Citation Nr: 0528945	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  02-08 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for the loss of the 
sense of smell, including based on an undiagnosed illness.

2.  Entitlement to service connection for pharyngitis and 
laryngitis, including based on an undiagnosed illness.

3.  Entitlement to an initial disability rating in excess of 
10 percent for arthralgias of the hands due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	R.V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel
INTRODUCTION

The veteran had active service from January 1991 to July 
1991, including service in the Southwest Asia theater of 
operations during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  The RO granted service connection 
for arthralgias of the hands due to an undiagnosed illness 
and assigned a 10 percent evaluation, effective December 15, 
1995; and denied service connection for fibromyalgia, the 
loss of the sense of smell, and pharyngitis and laryngitis, 
all to include as due to an undiagnosed illness.  In October 
2003, the Board remanded the appeal for further development.

In a March 2005 rating decision, the RO granted service 
connection for fibromyalgia and assigned a 10 percent 
evaluation, effective December 15, 1995.  As the veteran has 
not expressed disagreement with either the assigned rating or 
the effective date, the issue is no longer a part of the 
current appeal.  


FINDINGS OF FACT

1.  The veteran's loss of the sense of smell has not been 
manifested by complete loss of sense of smell.

2.  Loss of the sense of smell was not shown in service or 
within one year thereafter and is not shown to be related to 
any incident of service.

3.  The symptoms of loss of voice and hoarseness are 
attributable to pharyngitis and laryngitis.

4.  The symptoms of loss of voice and hoarseness, as 
attributable to pharyngitis and laryngitis, were not shown in 
service or within one year thereafter and are not shown to be 
related to any incident of service. 

5.  Since December 15, 1995, the veteran's arthralgia of the 
thumbs due to an undiagnosed illness has not been manifested 
by limitation of motion of the thumbs with a gap of one to 
two inches (2.5 to 5.1 cm) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers; and 
there is no objective evidence of painful motion that results 
in functional loss due to limitation of motion that warrants 
the assignment of a higher rating.  

6.  Since December 15, 1995, the veteran's arthralgia of the 
index and long fingers due to an undiagnosed illness has been 
manifested by slight limitation of extension of the 
metacarpal joints bilaterally but not by limitation of motion 
with a gap of one inch (2.5 cm) or more between the fingertip 
and the proximal transverse crease of the palm, with the 
finger flexed to the extent possible, or limitation of 
extension of the index or long fingers by more than 30 
degrees; and there is no objective evidence of painful motion 
that results in functional loss due to limitation of motion 
that warrants the assignment of a higher rating.  

7.  Since December 15, 1995, the veteran's arthralgia of the 
ring and little fingers due to an undiagnosed illness has 
been manifested by slight limitation of extension of the 
metacarpal joints bilaterally; however, limitation of motion 
of these fingers does not warrant a compensable rating.  

8.  Since December 15, 1995, the veteran's arthralgia of the 
wrists due to an undiagnosed illness has not been manifested 
by dorsiflexion less than 15 degrees or palmar flexion 
limited in line with forearm; and there is no objective 
evidence of painful motion that results in functional loss 
due to limitation of motion that warrants the assignment of a 
higher rating.  


CONCLUSION OF LAW

1.  A disability manifested by the symptom of the loss of the 
sense of smell was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1113, 1117, 5107 (West 2002); 38 
U.S.C.A. § 1117 (West 1999); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2005).

2.  A disability manifested by the symptoms of loss of voice 
and hoarseness was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1113, 1117, 5107 (West 2002); 38 
U.S.C.A. § 1117 (West 1999); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2005).

3.  The criteria for a disability rating in excess of 10 
percent for arthralgias of the hands have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 
4.25, 4.26, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5215, 
5228, 5229, 5230 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was not provided a proper VCAA 
notice letter prior to the initial AOJ decision.  In an 
analogous case, the United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini that where 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial AOJ adjudication, the veteran has not been prejudiced 
thereby.  The content of the December 2003 notice provided to 
the veteran complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  In this regard, the letter informed the veteran of 
the information and evidence necessary to substantiate claims 
for service connection and a higher rating.  The letter also 
informed her of her and VA's duties in obtaining evidence.  
Lastly, the letter informed her that additional information 
or evidence was needed, and asked her to send any information 
or evidence to support her claims.  Thus, as a practical 
matter, the Board finds that the veteran was asked to submit 
any evidence in her possession that pertains to her claims.  

In addition, VA provided the veteran with a copy of the 
appealed January 2001 rating decision, June 2002 statement of 
the case, October 2003 Board remand, and March 2005 
supplemental statement of the case.  These documents provided 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding her claims.  By 
way of these documents, the veteran was also specifically 
informed of the information and evidence previously provided 
to VA or obtained by VA on her behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of her 
service medical records, post-service VA and non-VA medical 
records, VA examination reports, and statements made by the 
veteran in support of her claims.  

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of her claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2005)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2005); see 38 C.F.R. § 3.309 (2005).  

Subject to various conditions, service connection may be 
granted for disability due to an undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  There must 
be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6-
month period of chronicity.  

By history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia theater of operations during the 
Persian Gulf War. 38 U.S.C.A. § 1117 (West 1999); 38 C.F.R. 
3.317 (1999).  If signs or symptoms have been medically 
attributed to a diagnosed (rather than undiagnosed) illness, 
the Persian Gulf War presumption of service connection does 
not apply.  VAOPGCPRC 8-98; 66 Fed. Reg. 56614-15 (Nov. 9, 
2001).

The Board notes that the Persian Gulf War provisions of 38 
U.S.C. § 1117 were amended, effective March 1, 2002.  Pub. L. 
No. 107-103, 115 Stat. 976 (Dec. 27, 2001).  In pertinent 
part, the new law provides that, in addition to certain 
chronic disabilities from undiagnosed illness, service 
connection may also be granted for medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs and symptoms, as well as for 
any diagnosed illness that the VA Secretary determines by 
regulation warrants a presumption of service connection.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2005).

Loss of the Sense of Smell

The veteran contends, in essence, that she has a disability 
manifested by loss of the sense of smell that is related to 
her service during the Persian Gulf War.

After review, the Board initially finds that the veteran's 
disability manifested by loss of the sense of smell has been 
diagnosed as a chronic undiagnosed illness.  In this regard, 
the Board notes an October 2000 VA note from Dr. Wexler 
stating that the loss of smell cannot be attributed to a 
sinus condition and must be diagnosed as a chronic 
undiagnosed condition.  

However, the Board finds that the disability has not 
manifested to a degree of 10 percent.  In this regard, the 
Board notes that a 10 percent evaluation is assigned for 
complete loss of the sense of smell.  38 C.F.R. § 4.87a, 
Diagnostic Code 6275 (2005).  An August 1998 VA examination 
report reflects that there are times when the veteran has the 
sense of smell, and a June 2000 VA examination report 
reflects that she can smell food if she brings it close to 
her nose.  Thus, the record shows that the veteran does not 
have complete loss of the sense of smell.  Therefore, the 
veteran's disability does not meet the criteria for a 10 
percent evaluation.  See id.

In addition, to date, the Secretary has not determined that 
loss of the sense of smell warrants a presumption of service 
connection under 38 U.S.C.A. § 1117.  See 38 U.S.C.A. 
§ 1117(a)(2)(C).  

Thus, the Gulf War provisions on presumptive service 
connection are not for application in this case.  Therefore, 
service connection for an undiagnosed illness manifested by 
loss of the sense of smell is denied.

The fact that the veteran is not entitled to service 
connection on a presumptive basis does not preclude an 
evaluation as to whether she is entitled to service 
connection on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

The veteran's service medical records for her period of 
active service from January to July 1991 are negative for 
complaints and treatments related to loss of the sense of 
smell.  In this regard, the Board notes that a September 1989 
quadrennial report of medical history, completed a little 
over a year prior to entry into active service, reflects ear, 
nose, or throat trouble, sinusitis, tonsillectomy, and a 
deviated septum; however, the examiner noted that the nasal 
and sinus problems were considered acceptable.  The Board 
also notes that a November 1994 report of medical history, 
completed over three years after her period of active 
service, reflects sinusitis; however, concurrent examination 
report noted no defects.  Thus, a disability manifested by 
loss of the sense of smell was not shown in active service.

Post active service, as noted above, a November 1994 
examination report reflects no complaints of loss of the 
sense of smell.  The Board notes that this is over three 
years after separation from active service.  The Board 
acknowledges that a July 1998 VA examination report reflects 
the veteran's statement that she has had problems with 
difficulty smelling since serving in the Persian Gulf.  The 
Board observes, however, that this statement is not supported 
by the contemporaneous evidence of record.  Furthermore, an 
August 1998 VA examination report reflects that she first 
noticed an intermittent loss of the sense of smell in 1997.  
Moreover, because the medical evidence dating to within one 
year after separation from active service does not show that 
she had complete loss of the sense of smell, she cannot 
benefit from the presumption of 38 C.F.R. § 3.307.  As such, 
the Board finds that the veteran's loss of the sense of smell 
did not manifest to a degree of 10 percent or more within one 
year after separation from her period of active service.  

Moreover, the record is negative for any competent medical 
evidence of a relationship between the veteran's loss of the 
sense of smell and service.  Thus, the Board finds that 
service connection for the loss of the sense of smell is not 
warranted.  See 38 C.F.R. § 3.303.  

The Board acknowledges the veteran's contention that her loss 
of the sense of smell, to include as due to an undiagnosed 
illness, is related to service.  The Board observes, however, 
that she, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for the loss of the sense of smell, to 
include as based on an undiagnosed illness.  Thus, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pharyngitis and Laryngitis

The veteran contends, in essence, that she has a disability 
manifested by loss of voice and hoarseness that is related to 
her service during the Persian Gulf War.

After review, the Board finds that the veteran's loss of 
voice and hoarseness have been attributed to known clinical 
diagnoses, namely pharyngitis and laryngitis.  A January 1997 
private treatment note from Dr. Gujrathi reflects a diagnosis 
of laryngitis.  An April 1997 letter from Dr. Gujrathi 
reflects that the veteran has recurrent bouts of laryngitis 
that is predisposed by dryness, dust, and other environmental 
allergens.  A June 2000 VA examination report reflects that 
the veteran has chronic pharyngitis and laryngitis.  Thus, 
the record shows that the veteran's symptoms of loss of voice 
and hoarseness have been attributed to diagnoses of 
pharyngitis and laryngitis.

Therefore, there is affirmative evidence that relates the 
veteran's symptoms of loss of voice and hoarseness to causes 
other than being in the Southwest Asia theater of operations 
during the Gulf War.  As such, the Gulf War presumption of 
service connection does not apply in this case.  VAOPGCPREC 
8-98; 66 Fed. Reg. 56614-15.  Similarly, because her symptoms 
have been medically explained, the Board observes that 
service connection is not warranted under amended 38 U.S.C. 
§ 1117.  

Additionally, to date, the Secretary has not determined that 
either pharyngitis or laryngitis warrants a presumption of 
service connection under 38 U.S.C.A. § 1117.  See 38 U.S.C.A. 
§ 1117(a)(2)(C).  Thus, the Gulf War provisions on 
presumptive service connection are not for application.  
Therefore, service connection for an undiagnosed illness 
manifested by loss of voice and hoarseness is denied.

The fact that the veteran is not entitled to service 
connection on a presumptive basis does not preclude an 
evaluation as to whether she is entitled to service 
connection on a direct basis.  Combee, supra.  

The veteran's service medical records for her period of 
active service from January to July 1991 are negative for 
complaints and treatments related to pharyngitis or 
laryngitis.  In this regard, the Board notes that a September 
1989 quadrennial report of medical history, completed a 
little over a year prior to entry into active service, 
reflects ear, nose, or throat trouble, sinusitis, 
tonsillectomy, and a deviated septum; however, the examiner 
noted no defects related to pharyngitis or laryngitis.  The 
Board also notes that a November 1994 report of medical 
history, completed over three years after her period of 
active service, reflects no complaints of pharyngitis or 
laryngitis.  Moreover, the concurrent examination report 
noted no defects.  Thus, pharyngitis and laryngitis were not 
shown in active service.

Post active service, as noted above, a November 1994 
examination report reflects no complaints of pharyngitis and 
laryngitis.  The Board notes that this is over three years 
after separation from active service.  The Board acknowledges 
that an August 1998 VA examination report reflects the 
veteran's statement that she first noticed hoarseness in 1993 
after the birth of her child and she returned to work as a 
teacher.  The Board observes, however, that this statement is 
not supported by the contemporaneous evidence of record.  
Furthermore, even an onset date in 1993 would still fall 
outside of the presumptive one-year period.  Moreover, 
because the medical evidence dating to within one year after 
separation from active service does not show that she had 
pharyngitis or laryngitis, she cannot benefit from the 
presumption of 38 C.F.R. § 3.307.  As such, the Board finds 
that the veteran's pharyngitis and laryngitis did not 
manifest to a degree of 10 percent or more within one year 
after separation from her period of active service.  

Moreover, the record is negative for any competent medical 
evidence of a relationship between the veteran's pharyngitis 
or laryngitis and her period of active service.  Thus, the 
Board finds that service connection for pharyngitis and 
laryngitis is not warranted.  See 38 C.F.R. § 3.303.  

The Board acknowledges the veteran's contention that her 
pharyngitis and laryngitis, to include as an undiagnosed 
illness manifested by loss of voice and hoarseness, are 
related to service.  The Board again observes, however, that 
she, as a layperson, is not competent to provide probative 
medical evidence on a matter such as the diagnosis or 
etiology of a claimed medical condition.  See Jones, supra; 
Espiritu, supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for pharyngitis and laryngitis, to include 
as an undiagnosed illness manifested by loss of voice and 
hoarseness.  Thus, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert, supra.

III.  Initial Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2005).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Arthralgias of the Hands Due to an Undiagnosed Illness

The veteran's arthralgias of the hands due to an undiagnosed 
illness have been evaluated as 10 percent disabling under 
Diagnostic Code 8850-5003.  The Board notes that the 
veteran's disability has been evaluated under this diagnostic 
code by analogy.  38 C.F.R. § 4.20 (2005).  Diagnostic Code 
8850 is used to evaluate an undiagnosed musculoskeletal 
condition.  Adjudication Procedure Manual, M21-1, Part V, Ch. 
2, Exhibit A (2003).  Diagnostic Code 5003 is used to 
evaluate degenerative arthritis.  38 C.F.R. § 4.71a (2005).  
The Board also notes that the veteran's disability involves 
the wrists and all five digits of the hands.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, the disability is to 
be rated as follows: with X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  

In addition, Note 1 states that the 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be combined 
with ratings based on limitation of motion.  
Note 2 further states that the 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be utilized 
in rating conditions listed under Diagnostic Codes 5013 to 
5024, inclusive.

Under Diagnostic Code 5228 for limitation of motion of the 
thumb, 20 percent is warranted for limitation of motion with 
a gap of more than two inches (5.1 cm) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers; and 10 percent is warranted for limitation of motion 
with a gap of one to two inches (2.5 to 5.1 cm) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.

Under Diagnostic Code 5229 for limitation of motion of the 
index or long finger, 10 percent is warranted when there is a 
gap of one inch (2.5 cm) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible; or with extension limited by 
more than 30 degrees.

Under Diagnostic Code 5230 for limitation of motion of the 
ring or little finger, zero percent is warranted for any 
limitation of motion.

Several notes precede the above rating criteria.  Relevant 
notes are highlighted below.

Note 1 provides: For the index, long, ring, and little 
fingers (digits II, III, IV, and V), zero degrees of flexion 
represents the fingers fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  

Note 2 provides: When two or more digits of the same hand are 
affected by any combination of amputation, ankylosis, or 
limitation of motion that is not otherwise specified in the 
rating schedule, the evaluation level assigned will be that 
which best represents the overall disability (i.e., 
amputation, unfavorable or favorable ankylosis, or limitation 
of motion), assigning the higher level of evaluation when the 
level of disability is equally balanced between one level and 
the next higher level.

Note 5 provides: If there is limitation of motion of two or 
more digits, evaluate each digit separately and combine the 
evaluations.

Under Diagnostic Code 5215 for limitation of motion of the 
wrist, dorsiflexion less than 15 degrees or palmar flexion 
limited in line with forearm warrants a 10 percent evaluation 
for either major or minor wrist.  

Normal range of motion for the wrist is defined as follows: 
dorsiflexion (extension) to 70 degrees; palmar flexion to 80 
degrees; ulnar deviation to 45 degrees; and radial deviation 
to 20 degrees.  38 C.F.R. § 4.71, Plate I (2005).

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Pursuant to Diagnostic Code 5003, the Board will first 
evaluate the veteran's arthralgias of the hands under the 
diagnostic codes for limitation of motion.  

An August 1996 letter from Dr. Toder reflects that 
examination of the joints showed full range of motion without 
pain; that there was no swelling, warmth, or erythema; and 
that strength was full.

A July 1998 VA examination report reflects that examination 
of the extremities revealed adequate strength and range of 
motion.

A December 2001 VA treatment note reflects complaints of 
stiffness of the hands, and a July 2002 VA treatment note 
reflects complaints of chronic intermittent stiffness and 
spasm of the hands.

A March 2004 VA examination report reflects complaints of 
bilateral numbness of the hands associated with a tingling 
sensation, a constant cold sensation, a charley-horse feeling 
at times, pain in her hands when they are not moving, and a 
bilateral hand tremor.  The veteran stated that symptoms are 
precipitated by inactivity and cold weather, daily and 
intermittent, of unclear duration, and a severity of 6 to 8 
out of 10.  She also stated that she at times wears a wrist 
support when exercising and is unable to do exercises that 
stress her wrist.  She further stated that she is able to do 
her activities of daily living but that it takes her a longer 
period of time in the morning, and that she has had no loss 
of work for this problem in the past year.

Examination of the hands and wrists revealed that they were 
symmetrical without tenderness, deformity, erythema, or 
swelling.  

Range of motion of the wrist bilaterally was as follows: 
palmar flexion from 0 to 80 degrees, dorsiflexion from 0 to 
80 degrees, ulnar deviation from 0 to 45 degrees, radial 
deviation from 0 to 20 degrees.  Range of motion was without 
pain.  

Range of motion of digits two through five bilaterally was as 
follows: metacarpal joints extended to 20 degrees and flexed 
to 90 degrees; proximal interphalangeal joints extended to 0 
degrees and flexed to 100 degrees; and distal interphalangeal 
joints extended to 0 degrees and flexed to 60 degrees.  

Range of motion of the thumb, including extension, flexion, 
abduction, and circumflexion were all normal bilaterally.  
The veteran was able to touch all fingers and the base of her 
fifth digit with her thumb.  She was able to make a tight 
fist, and her index and long fingers touched the palmar 
crease bilaterally.  There was no gap evident.  

Fist strength was 5/5.  Tinel's and Phalen's tests were 
negative.  Sensation was intact and radial pulses were 2+ 
with brisk capillary fill.  The veteran was able to write her 
name neatly.  She was able to push and pull against 
resistance.  She was able to flex and extend her wrists 
bilaterally 20/20 times with two-pound weights in her hands.  
There was no evidence of pain, weakness, fatigue, or loss of 
endurance.  X-rays of the hands and wrists were normal 
bilaterally.  The diagnosis was arthralgia, with no evidence 
of pathology on examination or X-rays.

Lastly, a May 2005 VA examination report reflects that range 
of motion of the hands in their entirety was within normal 
limits and symmetric.

The Board observes that the above findings indicate 
noncompensable evaluations for the wrists and all five digits 
of the hands.  Range of motion of both wrists was full.  
There was full range of motion of both thumbs with no gaps 
between the thumbpads and fingers.  With the exception of a 
loss of 20 degrees of extension of the metacarpal joints, 
there was full range of motion of digits two through five 
bilaterally.  Regarding the 20-degree loss of extension of 
the metacarpal joints bilaterally, the Board finds that the 
disability picture does not meet the criteria for a 10 
percent rating under Diagnostic Code 5229 for the index and 
long fingers, and limitation of motion of the ring and little 
fingers are not compensable under Diagnostic Code 5230.

The Board reiterates that this disability is evaluated based 
on limitation of motion due to pain.  The record shows no 
objective evidence of painful motion.  Thus, given the range 
of motion findings, which are consistent with noncompensable 
evaluations, a rating greater than 10 percent is not 
appropriate under any of the relevant diagnostic codes for 
limitation of motion via Diagnostic Code 5003.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, supra.  In this regard, the 
Board notes the August 1996 letter from Dr. Toder reflecting 
that the veteran had full strength and full range of motion 
without pain, and that there was no swelling, warmth, or 
erythema.  The Board also notes the March 2004 VA examiner's 
observation that there was no tenderness, erythema, swelling, 
pain, weakness, fatigue, or loss of endurance.  

The Board acknowledges that the metacarpal joints of digits 
two through five bilaterally show a loss of 20 degrees of 
extension.  The Board reiterates that none of those digits 
individually warrants a compensable rating.  Thus, evaluating 
those digits separately and combining the evaluations does 
not provide for an overall evaluation in excess of 10 
percent.  In this regard, based on the individual 
noncompensable limitations of motion, combining the 
evaluations would yield a zero percent rating.  Furthermore, 
the Board points out that the veteran has no functional loss 
of digits two through five, or of the hand as a whole.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's arthralgias of the hands.  
After review, however, the Board finds that no other 
diagnostic code provides for a rating in excess of 10 
percent.  In this regard, the Board notes that the veteran's 
disability picture is not reflective of either favorable or 
unfavorable ankylosis of digits two through five.  See 
Diagnostic Codes 5217-5227.

Alternatively, under Diagnostic Code 5003, when limitation of 
motion of the specific joints involved are noncompensable 
under the appropriate diagnostic codes, the veteran is 
entitled to a 10 percent evaluation for each major joint or 
group of minor joints affected by limitation of motion.  
However, because the record contains no objective 
confirmation of limitation of motion due to swelling, muscle 
spasm, or satisfactory evidence of painful motion, the 
veteran does not benefit from the above provision.

Lastly, the Board notes that the criteria in Diagnostic Code 
5003 for evaluating arthritis in the absence of limitation of 
motion are not for application because the record contains no 
X-ray evidence of arthritis.  In this regard, as the 
veteran's disability is an undiagnosed illness, the record 
would not contain such evidence.

In sum, the Board concludes that the preponderance of the 
evidence is against a finding for an initial disability 
rating in excess of 10 percent for arthralgias of the hands 
due to an undiagnosed illness.

Furthermore, the Board has considered whether the veteran's 
arthralgias of the hands due to an undiagnosed illness 
present an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this regard, the Board notes that the 
veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 10 
percent for the veteran's disability.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than 10 
percent disabling.  Thus, "staged ratings" are inapplicable 
to this case.


ORDER

Service connection for loss of the sense of smell, including 
based on an undiagnosed illness, is denied.

Service connection for pharyngitis and laryngitis, including 
based on an undiagnosed illness, is denied.

An initial disability rating in excess of 10 percent for 
arthralgias of the hands due to an undiagnosed illness is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


